Title: James Madison to Thomas Jefferson, 3 August 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Montpellier Aug 3. 1809
           Herewith you will receive a packet, which being wrapt up in a large one for me, from the Dept of State, was taken out of the mail of yesterday, and not observed before the rider had set out.
          I find myself under the mortifying necessity of setting out tomorrow morning for Washington.  The intricate state of our affairs with England produced by the mixture of fraud & folly in her late conduct, and the important questions to be decided as to the legal effect of the failure of the arrangement of Apl on our commercial relations with her, are thought by the Heads of Dept to require that I should join them. The main question is whether the non-intercourse act as continued at the last Session comes into force agst England, thereby putting her on the same footing with France.
          You will see by the instructions to Erskine as published by Canning, that the latter was as much determined that there should be no adjustment, as the former was that there should be one. There must however have been other instructions comprehending the case of the Chesapeak, and other communications from Canning accompanying the B. Orders of Apl 26. as referred to in Erskines Quieting declaration last made to Mr Smith. I believe also that Erskine’s letter to Canning not disclosed by the latter, will not warrant his ascribing to Erskine, the statement of conversations with Mr G. Mr S. & myself. Pinkney will also disavow what Canning has put into his mouth.
          I presume, from letters which reached me yesterday, that Mr Smith has communications from Paris as late as the 10 or 12 of June; whether by the return of Mr Coles or another conveyance is uncertain. The disavowal in England reached Paris the day after the arrival of the arrangemt here, transmitted by Mr Gelston. Our affairs with France had taken no decided turn; owing as alledged, to the absence & occupation of the Emperor. The return of Gelston will probably put us in possession of a final estimate.
          Accept my sincerest respect & Attacht James Madison
        